Case 2:20-cv-11491-SJM-DRG ECF No. 62, PageID.1827 Filed 12/17/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 MARTIN LEAF,
                                                Case No. 2:20-cv-11491
             Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.

 NIKE, INC. et al.,

             Defendants.
                                   /

         ORDER DENYING MOTION FOR RECONSIDERATION [61]

      Plaintiff sued Defendants for two claims of violating the Michigan Consumer

Protection Act ("MCPA"), Mich. Comp. Laws §§ 445.903(1)(s), (cc). ECF 16, PgID 578–

83. In an omnibus opinion and order, the Court granted Defendants' motion to

dismiss the first amended complaint under Federal Rule of Civil Procedure 12(b)(6).

ECF 58, PgID 1800–03. The Court also denied leave for Plaintiff to file a second

amended complaint. Id. at 1803–05. Plaintiff moved for reconsideration. ECF 61. For

two reasons, the Court will deny the motion.

      To succeed on a motion for reconsideration, "[t]he movant must not only

demonstrate a palpable defect by which the Court . . . [has] been misled but also show

that correcting the defect will result in a different disposition of the case." E.D. Mich.

LR 7.1(h)(3). A palpable defect is one that is "obvious, clear, unmistakable, manifest,

or plain." Mich. Dep't of Treasury v. Michalec, 181 F. Supp. 2d 731, 734 (E.D. Mich.

2002) (citations omitted). A motion for reconsideration will not be granted if it "merely

present[s] the same issues ruled upon by the Court, either expressly or by reasonable



                                            1
Case 2:20-cv-11491-SJM-DRG ECF No. 62, PageID.1828 Filed 12/17/20 Page 2 of 4




implication." E.D. Mich. LR 7.1(h)(3). "It is an exception to the norm for the Court to

grant a motion for reconsideration." Maiberger v. City of Livonia, 724 F. Supp. 2d 759,

780 (E.D. Mich. 2010) (citation omitted).

      The motion for reconsideration is unclear about what ruling the Court should

reconsider. For example, Plaintiff explained that "Count I of the [second amended

complaint] should proceed." ECF 61, PgID 1823. But the Court never ruled on

whether the first claim of the second amended complaint should proceed. See ECF 58,

PgID 1800–01 (dismissing the first MCPA claim in the first amended complaint).

Instead, the Court denied leave to file a second amended complaint because the

second amended complaint was futile and would fail under scrutiny of a motion to

dismiss. Id. at 1804–05. In particular, the Court found that the second MCPA claim

in the proposed second amended complaint "fail[ed] to allege that Defendant Nike

made an affirmative representation that the film is not anti-Semitic[.]" Id. at 1805.

      But, in the motion for reconsideration, Plaintiff stated that the second

amended complaint alleged that Defendant Nike made an affirmative representation

of that type. ECF 61, PgID 1824–25. Plaintiff pointed the Court to an alleged

statement made by Defendant Nike. Id. at 1825 (citing ECF 38, PgID 1429). The

statement from Defendant Nike explained, "[t]he logo shown on 'The Clones' player

uniforms and on the advertising boards in 'The Last Game' film is a logo of a football.

Any resemblance to any other symbol or image within the campaign is entirely

coincidental and unintentional." ECF 38, PgID 1429. The statement also explained,




                                            2
Case 2:20-cv-11491-SJM-DRG ECF No. 62, PageID.1829 Filed 12/17/20 Page 3 of 4




"[w]e respect all religions and the image was in no way designed to cause any

offense[.]" Id.

       But that statement from Defendant Nike is not an affirmative representation

because it did not represent a fact in a positive manner. See Leaf v. Refn, 742 F. App'x

917, 927 (6th Cir. 2018) (citing Collins v. A1 Motors, LLC, No. 330004, 2017 WL

1190932, at *7 (Mich. Ct. App. Mar. 28, 2017)). Instead, the first part of the statement

acknowledged that even if the logo in the film resembled another image, then it would

be coincidental and unintentional. See ECF 38, PgID 1429. It is the kind of

acknowledgement that is far different from the affirmative representations discussed

in Collins, because it suggests that the logo may—coincidentally—resemble another

image. 2017 WL 1190932, at *7 n. 12. And last, the second part of the statement

explained the intentions behind the logo's design—not the logo itself. See ECF 38,

PgID 1429. Thus, the Court properly denied the motion for leave to file a second

amended complaint. Martin v. Assoc. Truck Lines, 801 F.2d 246, 248 (6th Cir. 1986)

(holding that futility of the amended sufficiently justifies the Court to deny leave to

amend a pleading). The Court will therefore deny the motion for reconsideration. ECF

61.

       WHEREFORE, it is hereby ORDERED that Plaintiff's motion for

reconsideration [61] is DENIED.

       SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: December 17, 2020



                                           3
Case 2:20-cv-11491-SJM-DRG ECF No. 62, PageID.1830 Filed 12/17/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 17, 2020, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         4
